Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 1 of 25



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:19-cv-60409-MGC

                                        DISPOSITIVE MOTION

  RYAN TURIZO,
  individually and on behalf of all
  others similarly situated,

  Plaintiff,

  v.

  ADVANCED DENTAL WELLNESS
  CENTER, P.A.

  Defendant.
  _____________________________/

                    DEFENDANT ADVANCED DENTAL WELLNESS
         CENTER, P.A.’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION
            COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          COME NOW, the Defendant, ADVANCED DENTAL WELLNESS CENTER, P.A

  (ADW), by and through the undersigned counsel, pursuant to Rule 12(b)(1) and (6), Federal

  Rules of Civil Procedure, files this Motion to Dismiss Plaintiff, RYAN TURIZO’s FIRST

  AMENDED CLASS ACTION COMPLAINT for lack of subject matter jurisdiction and failure

  to state a claim upon which relief can be granted and in support thereof states as follows:


       LEGAL STANDARD IN EVALUATING A MOTION TO DISMISS UNDER FED. R.
                            CIV. P. 12(b)(1) and (6)

          Dismissal of an action under Rule 12(b)(1) is warranted whenever a district court “lacks

  the statutory or constitutional power to adjudicate it, such as when ... the plaintiff lacks

  constitutional standing to bring the action.” Cortlandt St. Recovery Corp. v. Hellas Telecomms.,


                                                                                           1|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 2 of 25
  0:19-cv-60409-MGC

  S.À.R.L., 790 F.3d 411, 417 (2d. Cir. 2015), (quoting Makarova v. United States, 201 F.3d 110,

  113 (2d Cir. 2000)). A plaintiff bears the burden of establishing its standing by a preponderance

  of the evidence. See Makarova, 201 F.3d at 113. “In assessing the plaintiff's assertion of

  standing, [courts] accept as true all material allegations of the complaint[ ] and ... construe the

  complaint in favor of the complaining party.” Cortlandt St. Recovery, 790 F.3d at 417, (quoting

  W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008)).

  But courts may also consider evidence outside of the pleadings in assessing a Rule 12(b)(1)

  motion. Cortlandt St. Recovery, 790 F.3d at 417; Makarova, 201 F.3d at 113.

          “The policy of the Judicial Code, 28 U.S.C.A. § 1331 et seq., concerning jurisdiction by

  diversity of citizenship calls for strict construction of the statute and if the plaintiff's allegations

  of jurisdiction are challenged, the plaintiff must support them by competent proof or suffer his

  action to be dismissed for lack of jurisdiction.” Cont'l Min. & Mill. Co. v. Migliaccio, 16 F.R.D.

  217, 219 (D. Utah 1954), quoting Thomson v. Gaskill, 315 U.S. 442, 446 (1942).

          To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain factual

  allegations which are enough to raise a right to relief above the speculative level. Bell Atlantic

  Corn. V. Twombly, 550 U.S. 544, 555 (2007). Although it is not necessary for the complaint to

  contain detailed factual allegations, the plaintiff's obligation to provide grounds of his

  entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do. See Id. On a motion to dismiss, Courts are not bound to

  accept as true a legal conclusion couched as a factual allegation. Id. The facts must be sufficient

  to push the claims from the realm of "conceivable to plausible." Andrade v. Miami Dade County,

  2011 WL 4345665 *2 (S.D. Fla. 201l) (quoting Twomblv, 550 U.S. at 570). While Courts may

  make reasonable inferences in a plaintiff's favor, they are not required to draw plaintiff's

                                                                                               2|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 3 of 25
  0:19-cv-60409-MGC

  inference. Sinaltrainal v. Coca-Cola, 578 F. 3d 1252, 1260 (11th Cir. 2009). While factual

  allegations in a complaint are to be credited as true for purposes of Rule 12(b)(6) motions, “the

  tenet that a court must accept as true all of the allegations contained in a complaint is

  inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009).

                       RELEVANT ALLEGATIONS AND BACKGROUND

            In his First Amended Complaint, the Plaintiff alleges that Defendant who operates a

  dental practice in Broward County, upon Plaintiff’s information and belief, sent at least 1,000

  thousand illegal text messages over the last four years preceding this lawsuit. As an example of

  one of these unsolicited text messages, the Plaintiff provided the following image of a text

  message he received from ADW on December 20, 2018:




                                                                                        3|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 4 of 25
  0:19-cv-60409-MGC




  (DE 1., ¶ 33).

  The Plaintiff also alleges that ADW’s text messages constitute telemarketing because they

  encourage the future purchase of ADW’s products and/or services by consumers and that at no

  point in time did Plaintiff provide ADW with his express written consent to be contacted by text

  for marketing purposes. (DE 1., ¶ 36).

  The Plaintiff, in his Class Allegations, defines a Class as:

                   All persons within the United States who, within the four years
                   prior to the filing of this Complaint, received a marketing or
                   promotional text message made through the use of any
                   automatic telephone dialing system, from Defendant or anyone
                   on Defendant’s behalf, to said person’s cellular telephone
                   number, not for emergency purpose and without the recipient’s
                   prior express written consent.

                                                                                       4|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 5 of 25
  0:19-cv-60409-MGC

  (DE 1., ¶ 43).

  The Plaintiff further alleged that ADW used the third party’s automatic telephone dialing system

  or "ATDS" (equipment which has the capacity to dial without human intervention) to send out

  mass automated text advertising messages. (DE 1., ¶¶ 12, 32, 39, 47).

                          ARGUMENT AND MEMORANDUM OF LAW

     1. THIS COURT LACKS SUBJECT MATTER JURISDICTION AS PLAINTIFF
        LACKS ARTICLE III STANDING.

         To establish Article III standing, a plaintiff must have “(1) suffered an injury in fact, (2)

  that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

  redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016).

  With regard to the first element, “[t]o establish injury in fact, a plaintiff must show that he or she

  suffered an invasion of a legally protected interest that is concrete and particularized and actual

  or imminent, not conjectural or hypothetical.” Id. at 1548. “Congress’ role in identifying and

  elevating intangible harms does not mean that a plaintiff automatically satisfies the injury-in-fact

  requirement whenever a statute grants a person a statutory right and purports to authorize that

  person to sue to vindicate that right. Article III standing requires a concrete injury even in the

  context of a statutory violation.” Id. at 1549. (Emphasis added.)

         The Plaintiff alleges the following damages caused by ADW “unsolicited text messages”:

                  Defendant’s unsolicited text messages caused Plaintiff actual harm,
                  including invasion of his privacy, aggravation, annoyance, intrusion
                  on seclusion, trespass, and conversion. Defendant’s text messages
                  also inconvenienced Plaintiff and caused disruption to his daily life.

  (DE 1., ¶ 41)

         The Plaintiff makes bare-bones, conclusory allegations of very specific “actual harm”

  such as 1) invasion of his privacy, 2) aggravation, 3) annoyance, 4) intrusion on seclusion, 5)

                                                                                             5|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 6 of 25
  0:19-cv-60409-MGC

  trespass, and 5) conversion without providing any basic facts about how his privacy was invaded,

  how or what was aggravated, how he was annoyed, the level of seclusion before and during

  receiving the unsolicited text messages, what or who was trespassed upon and converted. The

  Plaintiff also fails to give at least a rudimentary description of his daily life and how exactly a

  single message he relies on disrupted it. In short, the Plaintiff failed to plea a concrete injury to

  establish Article III standing. See Spokeo, Inc. at 1549. But see Palm Beach Golf Ctr.-Boca, Inc.

  v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1250 (11th Cir. 2015) (“For Plaintiff, the specific

  injury targeted by the TCPA is the sending of the fax and resulting occupation of the recipient's

  telephone line and fax machine, not that the fax was actually printed or read.) (Emphasis added.)

          Accordingly, the Plaintiff’s action shall be dismissed for lack of subject matter

  jurisdiction for failure to plea a concrete injury to establish Article III standing.

      2. THIS COURT MAY LACK SUBJECT MATTER JURISDICTION AS THE ISSUE
         OF WHETHER THE TCPA BARS CLASS ACTIONS IS AN UNRESOLVED
         QUESTION OF FLORIDA LAW.

          TCPA allows for private right of action “if otherwise permitted by the laws or rules of

  court of a State.” 47 U.S.C.A. § 227(3). “The TCPA does not give rise to federal question

  jurisdiction, jurisdiction over this action is, and must be, alleged pursuant to diversity jurisdiction

  under 28 U.S.C. § 1332.” Holster v. Gatco, Inc., 485 F. Supp. 2d 179, 183 (E.D.N.Y. 2007),

  aff'd, 618 F.3d 214 (2d Cir. 2010).1

          “In order to meet the amount in controversy requirement of 28 U.S.C. § 1332(a),

  however, individuals attempting to pursue a private right of action in federal court are often

  1
   Plaintiff’s Civil Cover Sheet wrongly indicates “Federal Question” as basis for jurisdiction,
  whereas the proper jurisdictional basis is “Diversity”, more specifically 28 U.S.C.A. §
  1332(d)(2) and (d)(2)(A).


                                                                                              6|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 7 of 25
  0:19-cv-60409-MGC

  forced to do so as a class pursuant to Federal Rule of Civil Procedure 23 because one individual

  is unable to satisfy the amount in controversy requirement.” Holster at 182. “In order to meet the

  amount-in-controversy requirement, a single plaintiff would have to receive either 150 faxes

  from a single defendant, assuming $500 in statutory damages per fax, or 50 faxes from that

  defendant, assuming treble damages.” Gottlieb v. Carnival Corp., 436 F.3d 335, 343, n. 10 (2d

  Cir. 2006). The Plaintiff here is not alleging that he can singe-handedly meet the amount-in-

  controversy requirement of 28 U.S.C. § 1332(a).

         The Plaintiff is proceeding as a part of a Class Action alleging jurisdiction under Class

  Action Fairness Act (CAFA), 28 U.S.C.A. § 1332(d). “CAFA [enacted in 2005] provides federal

  courts with jurisdiction over class actions provided that: the number of plaintiffs in all proposed

  plaintiff classes exceeds one hundred, § 1332(d)(5)(b); any member of the plaintiff class is

  diverse from any defendant, § 1332(d)(2); and the aggregate of the claims of individual class

  members exceeds $5,000,000, exclusive of interests and costs. § 1332(d)(2), (6).” Lowery v.

  Alabama Power Co., 483 F.3d 1184, 1194 (11th Cir. 2007)

         The question whether the TCPA bars class actions is an unresolved question of Florida

  law. In Guy's World, Inc. v. Condon, 1 So. 3d 240, 241 (Fla. 2nd DCA 2008), the Court affirmed

  a trial court’s a nonfinal order granting plaintiff’s motion for class certification under 47 U.S.C. §

  227 while stating that “[t]he legal question of whether the TCPA bars class actions calls for an

  answer. But, providing a useful analysis of the question requires that the issue be framed

  properly for our review. On the record before us, we cannot determine if this issue was raised in

  the pleadings or if the trial court had the opportunity to address the issue.” Id. at 24. See also

  Local Baking Prod., Inc. v. Kosher Bagel Munch, Inc., 23 A.3d 469, 474 (App. Div. 2011)



                                                                                             7|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 8 of 25
  0:19-cv-60409-MGC

  (“Guy's World, Inc. v. Condon […] affirming certification due to the limited record, but noting

  that the legal question of whether the TCPA bars class actions calls for an answer.”)

         If Florida law or rules do not permit class actions under TCPA, then this Court does not

  have subject matter jurisdiction over this action. “It is well-established doubts regarding subject

  matter jurisdiction must be resolved before taking any steps to address the merits of a case.

  Simply put, once a federal court determines that it is without subject matter jurisdiction, the court

  is powerless to continue.” OOO-RM Invest v. Net Element Int'l, Inc., No. 14-20903-CIV, 2014

  WL 12613282, at *1 (S.D. Fla. 2014), quoting Morrison v. Allstate Indem. Co., 228 F.3d 1255,

  1275 n.22 (11th Cir. 2000) and Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410

  (11th Cir. 1999).


         Furthermore, “[w]here, as here, a diversity case raises an unresolved question of state

  law, a federal court should not stretch to retain jurisdiction. Levitt & Sons, Inc. v. Swirnow, 58

  F.R.D. 524, 531 (D. Md. 1973). (Emphasis added). In United Mine Workers v. Gibbs, 383 U.S.

  715 (1966) the United States Supreme Court cautioned against deciding unresolved state law

  issues under the federal court's pendent jurisdiction: “Needless decisions of state law should be

  avoided both as a matter of comity and to promote justice between the parties, by procuring for

  them a surer-footed reading of applicable law.” Id. at 726.


         Assuming, arguendo, that a question of whether Florida law or rules allows class action

  under TCPA is the one of procedure and not the substantive law, this Court will not be able to




                                                                                            8|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 9 of 25
  0:19-cv-60409-MGC

  proceed under the Erie Doctrine 2 since 47 U.S.C.A. § 227(3) specifically refers to both, “laws or

  rules of court of a State.” The word “rule” should be given an ordinary meaning as in Florida

  Rules of Civil Procedure or Florida Rules of Appellate Procedure.


         Accordingly, the Plaintiff’s action shall be dismissed for lack of subject matter

  jurisdiction and, as an alternative ground, this Court should exercise discretion and not retain

  jurisdiction to decide an unresolved question of state law. 3


      3. THIS COURT LACKS SUBJECT MATTER JURISDICTION AS AN ACTION
         SEEKING RECOVERY FOR ALLEGEDLY UNSOLICITED TEXT MESSAGES
         FROM A DENTAL PRACTICE ADVERTISING DENTAL SERVICES IS NOT
         “OTHERWISE PERMITTED BY THE LAWS OR RULES OF COURT OF
         [FLORIDA].”

  § 466.019(1), Fla. Stat. provides the following:

                 The purpose of this section is to ensure that the public has access to
                 information which provides a sufficient basis upon which to make
                 an informed selection of dentists while also ensuring that the public
                 is protected from false or misleading advertisements which would
                 detract from a fair and rational selection process. The board shall
                 adopt rules to carry out the intent of this section, the purpose of
                 which shall be to regulate the manner of such advertising in
                 keeping with the provisions hereof.



  2
    “Under the Erie doctrine, federal courts sitting in diversity apply state substantive law and
  federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996)
  3
   Dewar v. Dough Boy Pizza, Inc., 184 So. 3d 1169, 1171 (Fla. 2nd DCA 2015), a Florida TCPA
  class action case, addressed the issue of whether an entity whose services are advertised in an
  unsolicited fax transmission, and on whose behalf the fax is transmitted, may be held liable
  directly under the TCPA's ban on the sending of junk faxes and did not address the question of
  whether the TCPA bars class actions.




                                                                                          9|Page
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 10 of 25
   0:19-cv-60409-MGC

          The statute shows that medical care providers in general, and dentists and dental practices

   specifically, are given special treatment where the Florida legislature, understating that

   advertising of dental services is not on equal footing with “autodialed and prerecorded calls”

   which cause “the nuisance, invasion of privacy, cost, and inconvenience” to the consumers the

   Congress had in mind when it enacted TCPA, Stoops v. Wells Fargo Bank, N.A., 197 F. Supp.

   3d 782, 797 (W.D. Pa. 2016), quoting In re Rules Implementing the Tel. Consumer Prot. Act of

   1991, 30 FCC Rcd. at 7979–80, treats them as an educational tool which provides the public in

   general, and not just people who gave express consent, with access to information it needs to be

   able make an informed selection of dentists. 4

          An action under TCPA or a similar Florida statute such as Florida Telemarketing Act, §§

   501.601 et seq., seeking recovery for allegedly unsolicited text messages from a dental practice

   advertising dental services, the allegations the Plaintiff made in his Complaint, is not “otherwise

   permitted by the laws or rules of court of [Florida].” Any deficiency in a dentist’s advertisement

   is cognizable under the rules adopted by a Dental Board designed to regulate the manner of such

   advertising and not by TCPA. 5 6


   4
    The undersigned is mindful that the defendant in Palm Beach Golf Ctr.-Boca, Inc. v. John G.
   Sarris, D.D.S., P.A is a dental practice. However, the issue of whether an action seeking recovery
   for receiving text messages advertising dental services from a dental practice is permitted by
   Florida laws or rules of court in light of § 466.019(1), Fla. Stat. was not brought up in that case.
   5
     Fla. Admin. Code Ann. r. 64B5-4.002(1) “As used in the rules of the Board, the terms
   “advertisement” and “advertising” shall mean any statements, oral or written, disseminated to
   or before the public or any portion thereof with the intent of furthering the purpose, either
   directly or indirectly, of selling professional services, or offering to perform professional
   services, or inducing members of the public to enter into any obligation relating to such
   professional services. The provisions of this rule shall apply to media exposure of any nature
   regardless of whether it is in the form of paid advertising.” (Emphasis added.)


                                                                                           10 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 11 of 25
   0:19-cv-60409-MGC

           It is the Florida Legislature and the Board of Dentistry, not the United States Congress,

   that regulates the advertisement by dentists in Florida. And since neither § 466.019(1), Fla. Stat.

   nor Fla. Admin. Code Ann. r. 64B5-4.002(1) make any reference to TCPA, there is no reason to

   think that in enacting § 466.019 or in promulgating 64B5-4.002(1), the Florida Legislature or the

   Board of Dentistry intended the prohibitions contained in TCPA to become a part of

   advertisement generated by dentists or dental practices. TCPA does not preempt § 466.019(1),

   Fla. Stat. or Fla. Admin. Code Ann. r. 64B5-4.002(1). See 47 U.S.C.A. § 227(f)(1).

       Accordingly, the Plaintiff’s action shall be dismissed since this Court lacks subject matter

   jurisdiction as an action seeking recovery for allegedly unsolicited text messages from a dental

   practice advertising dental services is not permitted by the laws or rules of court of Florida


       4. THE PLAINTIFF FAILED TO STATE A CAUSE OF ACTION UNDER TCPA, 47
          U.S.C.§227(b)(1)(A) BECAUSE HE GAVE URBAN DENTISTRY, ADW’S
          PREDECESSOR IN INTEREST HIS CELLULAR TELEPHONE NUMBER.


   A. Express Consent is a Complete Defense to a 47 U.S.C. § 227(b)(1)(A) Claim.

           47 U.S.C. § 227(b)(1)(A) prohibits the use of a device capable of generating "random" or

   "sequential" numbers without the "express consent" of the called party.

   It provides, in relevant part:

   6
     § 466.004(1), Fla. Stat. “To carry out the provisions of this chapter, there is created within the
   department the Board of Dentistry consisting of 11 members who shall be appointed by the
   Governor and subject to confirmation by the Senate. Seven members of the board must be
   licensed dentists actively engaged in the clinical practice of dentistry in this state; two members
   must be licensed dental hygienists actively engaged in the practice of dental hygiene in this state;
   and the remaining two members must be laypersons who are not, and have never been, dentists,
   dental hygienists, or members of any closely related profession or occupation.” (Emphasis
   added.)




                                                                                            11 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 12 of 25
   0:19-cv-60409-MGC

                   It shall be unlawful for any person within the United States . . . to
                  initiate telephone calls (A) to make any call (other than a call made
                  for emergency purposes or made with the prior express consent of the
                  called party) using any automatic telephone dialing system…

                  (iii) to any telephone number assigned to a . . . cellular telephone
                  service . . . .

   47 U.S.C. § 227(b)(1) (emphasis added).

   While this TCPA provision—enacted in 1991 before the advent of text message technology—

   speaks only to telephone calls, it has been interpreted to apply to text messages. See, e.g.,

   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952-53 (9th Cir. 2009); Buslepp v. Improv

   Miami, Inc., No. 12-60171, 2012 WL 4932692, *2 (S.D. Fla. Oct. 16, 2012); In re Rules and

   Regulations Implementing the Telephone Consumer Protection Act of 1991, Report and Order,

   18 F.C.C.R. 14014, 14115 (2003). There is no liability under this statute, however, if the plaintiff

   gave his "express consent" and that consent was not withdrawn.

          Although the existence of express consent is an affirmative defense, it should be

   considered at the motion to dismiss stage in a TCPA case since "[a]n affirmative defense . . . may

   be considered in resolving a motion to dismiss when the complaint affirmatively and clearly

   shows the conclusive applicability of the defense to bar the action.” 7 See, e.g., Scott v. Merchs.

   Ass'n Collection Div., Inc., No. 12–23018, 2012 WL 4896175, *2 (S.D. Fla. Oct. 15, 2012)

   (observing that "[w]hether these text messages were sent to Plaintiff with his prior express


   7
      If the Court finds this ground of ADW’s Motion to Dismiss premature on this stage of
   litigation, the information and law contained here may serve as a vehicle to aid the Opposing
   Counsel to perhaps re-evaluate his factual contentions and class definition thereby saving the
   Court’s time and the parties’ recourses in litigating this matter.




                                                                                           12 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 13 of 25
   0:19-cv-60409-MGC

   consent is an affirmative defense" and that "[a]n affirmative defense . . . may be considered in

   resolving a motion to dismiss when the complaint affirmatively and clearly shows the conclusive

   applicability of the defense to bar the action"); see also Jackson v. BellSouth Telecomm., 372

   F.3d 1250, 1274-75 (11th Cir. 2004).

          Here, although the Complaint is conspicuously and incredibly silent regarding this issue,

   the Plaintiff was a patient of a dental practice named, Urban Dentistry (Urban) operated by Nadja

   A. Horst, D.M.D. and Nadja A. Horst, D.M.D., P.A..

          On or about November 24, 2015, the Plaintiff, Mr. Turizo became Urban’s patient. On or

   around that date, the Plaintiff executed, among other things, Acknowledgment of Receipt of

   Notice of Privacy Practice, (Ex. A at 1) and an untitled document where the Plaintiff gave his

   phone number and his email address to Urban (Ex. A at 2).8 On or about February 21, 2017,

   ADW purchased Urban from Nadja A. Horst, D.M.D. and Nadja A. Horst, D.M.D., P.A.. (Ex.

   C).9 According to the terms of Agreement for the Purchase and Sale of Assets of a Professional

   Practice (Agreement), ADW purchased from Urban, among other things, the following:

                 1. SALE OF ASSETS: Upon the terms and subject to the
                    conditions herein . . . [Nadja Horst, D.M.D. and Nadja A. Horst,
                    D.M.D., P.A] agree to sell, and [ADW] agrees to purchase all of
                    the assets ("Assets") […] used by or in connection with the
                    Practice . . .:



   8
     Plaintiff’s telephone number, email address and the name of the person who referred him to
   Urban are redacted from Ex. 1 to preserve his privacy. The unredacted copy of Ex. 1 was
   emailed to the opposing counsel to jibrael@jibraellaw.com contemporaneously with the filing of
   this Motion.
   9
     Ex. C is redacted for financial information and omits various exhibits as those are irrelevant to
   this Action.


                                                                                          13 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 14 of 25
   0:19-cv-60409-MGC

                 A. Sale of Assets by Seller: Seller, and to the extent any Assets are
                    owned by Dr., Horst, shall sell all of their right, title and interest
                    in and to all of the Assets owned and/or used by Seller in the
                    operation of the Practice including without limitation the
                    following Assets:

                       (i) all files pertaining to the operation of the Practice prior to the
                       Closing Date (including, without limitation, . . . patients'
                       financial and insurance records and other information (in all
                       forms and media) for all patients of the Practice [.]

                 …

                    (x) All rights title and interest to the registered fictitious name,
                    "Urban Dentistry".

                 ...

                 B. Sale of Personal Goodwill by Dr. Horst, Restrictive Covenants:
                    (i) The Parties agree and acknowledge that Dr. Horst is selling her
                    goodwill ("Personal Goodwill") of the Practice which is based on
                    the relationship between Dr. Horst and the patients of the Practice,
                    and this is a personal, non-corporate asset that is conveyed
                    individually by Dr. Horst through this Asset Purchase Agreement
                    [.]

                 ...

                 20. PATIENTS:

                 20.1. RECORDS: Purchaser, and Seller agree to comply with any
                 applicable regulations relating to the transferability and
                 confidentiality of the clinical and financial content of the Patient
                 Records. Purchaser agrees to retain the Patient Records in a safe
                 place and manner from the Date of Possession until one (1) year
                 beyond the expiration of all applicable statutes of limitations for
                 liability claims.


   § 456.057(1), Fla. Stat., in its relevant part, states the following: As used in this section, the term

   “records owner” means […] any health care practitioner to whom records are transferred by a

   previous records owner [.] § 466.018(5), Fla. Stat. mandates that “[a]ll patient records kept in


                                                                                                14 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 15 of 25
   0:19-cv-60409-MGC

   accordance with this section shall be maintained for a period of 4 years from the date of the

   patient's last appointment.”

          As explained in the following sections, Plaintiff's act of giving Urban his telephone

   number constituted "express consent" to receive text messages unless and until that consent was

   withdrawn. That consent, by virtue of the Agreement between Urban and ADW and operation of
                                                                                                      10
   §§ 456.057(1) and 466.018(5), Fla. Stat. was transferred, along with the Plaintiff’s entire file        ,

   to ADW.

          There is no allegation that Plaintiff withdrew his consent or did anything at all to suggest

   he did not wish to receive messages from ADW, so the Complaint fails to state a 47 U.S.C. §

   227(b)(1)(A) claim.

   B. The FCC Has Definitively Determined That Providing a Telephone Number Constitutes
   "Express Consent" Under 47 U.S.C. § 227(b)(1)(A).

          The TCPA does not define "express consent." The legislative history makes it clear that

   this lack of definition was deliberate and that Congress did not intend to require formal, written

   consent. H.R. Rep. 102-317, at 13 (1991) ("The Committee did not attempt to define precisely

   the form in which express permission or invitation must be given, but did not see a compelling

   need for such consent to be in written form.") 47 U.S.C. § 227(b)(2); see also Charvat v.

   EchoStar Satellite, LLC, 630 F.3d 459, 466-67 (6th Cir. 2010) ("Congress vested the FCC with

   considerable authority to implement the TCPA."). Instead, Congress delegated to the FCC the

   10
      Under § 456.057(1), Fla. Stat. and Agreement, Dr. Boris Lipovetskiy, ADW’s health care
   practitioner, became the owner of the Plaintiff’s patient file on February 21, 2017, which ADW
   is obligated to maintain for 4 years from the date of the Plaintiff's last appointment under §
   466.018(5) plus an extra year under Clause 20.1. of the Agreement. Assuming, arguendo, that
   the Plaintiff’s last appointment was on November 24, 2015, AWD is obligated to maintain the
   Plaintiff’s file until November 24, 2020.


                                                                                          15 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 16 of 25
   0:19-cv-60409-MGC

   authority to "prescribe regulations to implement the requirements" of the TCPA.11 Thus, the

   meaning of the term "express consent" is to be found in the FCC's orders.

          In its initial rulemaking following the passage of the TCPA, the FCC noted that, for

   purposes of 47 U.S.C. § 227(b)(1)(A):

                  [A]ny telephone subscriber who releases his or her telephone number
                 has, in effect, given prior express consent to be called by the entity to
                 which the number was released . . . Persons who knowingly release
                 their phone numbers have in effect given their invitation or permission
                 to be called at the number which they have given, absent instructions to
                 the contrary.12 Hence, telemarketers will not violate our rules by calling
                 a number which was provided as one at which the called party wishes
                 to be reached.

   In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

   Report and Order, 7 F.C.C.R. 8752, 8769 (1992) ("Initial FCC Rulemaking") (emphasis added);

   see also Osorio v. State Farm Bank, F.S.B., 859 F. Supp. 2d 1326, 1329 (S.D. Fla. 2012)

   (observing same).

          In 2007, the FCC repeated this declaration in the context of a petition brought by the

   Association of Credit and Collection Professionals ("ACCP"). In re Rules and Regulations

   Implementing the Telephone Consumer Protection Act of 1991, Declaratory Ruling, 23 F.C.C.R.

   559, 564 (2007) ("FCC Declaratory Ruling") (stating that, in 1992, "the Commission determined

   that 'persons who knowingly release their phone numbers have in effect given their invitation or



   11
      In fact, the Complaint acknowledges that The Federal Communications Commission (“FCC”)
   is empowered to issue rules and regulations implementing the TCPA. (DE 1 ¶ 15).
   12
      The Complaint contains no allegation that Plaintiff gave instructions that he did not wish to be
   called. Instead, Plaintiff was clearly given the opportunity to reply "STOP" to prevent future text
   messages, but makes no allegation that he did so. (DE 1 ¶ 33).



                                                                                          16 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 17 of 25
   0:19-cv-60409-MGC

   permission to be called at the number which they have given, absent instructions to the

   contrary.'").

           This FCC Declaratory Ruling applied the broad rule articulated in the Initial FCC

   Rulemaking to the specific question presented by the ACCP, namely whether creditors had

   "express consent" to call cellular telephone numbers of debtors who had provided those numbers

   to them. FCC Declaratory Ruling at 563. The FCC concluded:

                   [A]utodialed and prerecorded message calls to wireless numbers
                   provided by the called party in connection with an existing debt are
                   made with the "prior express consent" of the called party, we clarify that
                   such calls are permissible. We conclude that the provision of a cell
                   phone number to a creditor, e.g., as part of a credit application,
                   reasonably evidences prior express consent by the cell phone subscriber
                   to be contacted at that number regarding the debt.


   FCC Declaratory Ruling at 568. (Emphasis added.)

           Notably, while the FCC Declaratory Ruling only addressed the specific question

   presented by the ACCP, the FCC did not state that this ruling should apply only to creditors and,

   more importantly, did not in any way curtail the broader Initial FCC Rulemaking. Kenny v.

   Mercantile Adjustment Bureau, No. 10-cv- 010, 2013 WL 1855782, *6 (W.D.N.Y. May 1, 2013)

   ("There is no basis . . . for drawing an inference that the FCC intended [in the FCC Declaratory

   Ruling] to limit the application of the prior express consent exemption to parties with a

   consumer-creditor relationship. Such a conclusion would run afoul of the plain language of the

   TCPA which exempts any call to a cellular telephone service 'made with the prior express

   consent of the called party.'") Instead, the FCC Declaratory Ruling expressly reaffirmed the

   general rule that providing a telephone number constitutes "express consent" for purposes of 47

   U.S.C. § 227(b)(1) and clarified that this general rule applies to calls made to mobile phones. Id.


                                                                                                17 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 18 of 25
   0:19-cv-60409-MGC

          The FCC's interpretation of "express consent" is essential to the application of 47 U.S.C.

   § 227(b)(1). In passing this portion of the TCPA, Congress sought to prevent the use of

   "equipment which has the capacity—(A) to store or produce telephone numbers to be called,

   using a random or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §

   227(a)(1) (emphasis added) (defining "automatic telephone dialing system," as the term is used

   in 47 U.S.C. § 227(b)(1)). It makes perfect sense, therefore, that the FCC interpreted "express

   consent" to include the act of giving a telephone number. A caller cannot be said to have violated

   a statute that outlaws "random" or "sequential" dialing when calling a telephone number that was

   provided to the caller by the called party.

          As explained above, the FCC has broadly construed "express consent" to include the act

   of providing a telephone number. This interpretation is in keeping with the intent of a statute that

   prohibits the dialing of random or sequential numbers. It also serves the essential function of

   limiting the application of a statute that would otherwise prohibit many ordinary calls from smart

   phones.




                                                                                           18 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 19 of 25
   0:19-cv-60409-MGC

          The Eleventh Circuit in Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1305

   (11th Cir. 2015) 13, have agreed with the FCC interpretation of “express consent” of 47 U.S.C. §
                                                    14
   227(b)(1)(A) and affirmed the district court’s        application of "express consent" rule in

   dismissing the plaintiff’s TCPA claim. “Having determined that the district court correctly

   refused to entertain arguments regarding the validity of the 1992 FCC Order [7 FCC Rcd. 8752,

   8769 (1992)], we turn to whether DCI's actions violated the TCPA under any FCC order. Mr.

   Murphy's argument that prior express consent must be given its plain language meaning fails

   13
      The facts in Murphy strongly resemble Plaintiff’s allegations: “DCI buys and resells blood
   products through plasma collection centers across the United States. Mr. Murphy was paid for
   multiple blood plasma donations he made at a collection center during the spring of 2010. Before
   donating, Mr. Murphy filled out medical release and acknowledgement forms, as well as a “New
   Donor Information Sheet,” which asked for information required by federal law and for personal
   information such as his telephone number. Mr. Murphy alleged that DCI, through public ads and
   privacy policies, represented that blood donor information submitted for record maintenance
   would be kept confidential. More than two years later, DCI sent Mr. Murphy two text messages.
   The first read: You will receive MMS messages from DCI Biologicals on short code 76000.
   Reply STOP to 99000 to cancel. Mr. Murphy did not reply. Approximately 40 minutes later,
   Mr. Murphy received a second text message: We NEED U Back $20 Special!!! DCI
   Biologicals: DONATE TODAY! GET PAID TODAY! SAVE A LIFE TODAY! “$20
   COME BACK SPECIAL”-Come back in and See Us & Get an Extra $5 on your NEXT 4
   Donations! DONATE UP TO 20 MIN FASTER WITH OUR NEWLY UPGRADED
   MACHINES.... The second text message also had an electronic media file attached, which
   pictured a woman holding cash with the words: DCI Biologicals PLASMA The Fluid of LIFE
   EARN UP TO $235 A MONTH. Mr. Murphy alleged that DCI stored donor record information
   on a commercial database it operated and that it provided the donor information to third party
   text message marketing/advertising platforms. Mr. Murphy further alleged that DCI used the
   third parties' automatic dialing equipment to send out mass automated text advertising messages
   to donors such as himself.” Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1304
   (11th Cir. 2015) (Emphasis added.)

   14
     “The district court rightly refused to consider Mr. Murphy's argument that the 1992 FCC
   Order's interpretation was inapplicable and contrary to the plain language of the TCPA because
   the effect would be to “set aside, annul, or suspend” the FCC Order and thus a violation of the
   Hobbs Act.” Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1307 (11th Cir. 2015)




                                                                                       19 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 20 of 25
   0:19-cv-60409-MGC

   because it requires rejection of the FCC's interpretation of prior express consent in FCC orders.

   Absent a direct appeal to review the 1992 FCC Order's interpretation of prior express consent,

   we are bound to follow it.” Id. at 1307–08. In ruling that “[b]y voluntarily providing his cell

   phone number to DCI, Mr. Murphy gave his prior express consent to be contacted”, Id. at 1308,

   the Murphy Court was not concerned that the call was or might have been generated by an

   ATDS system.

          For these reasons, the First Amended Complaint fails to state a claim under 47 U.S.C. §

   227(b)(1)(A) and should be dismissed.

      5. THE CLASS ALLEGATIONS SIMPLY RECITE RULE 23 AND THUS VIOLATE
         FEDERAL RULE OF CIVIL PROCEDURE 8. FURTHERMORE, VIOLATION
         OF FEDERAL RULE OF CIVIL PROCEDURE 8 AS TO DIVERSITY AND THE
         AMOUNT OF DAMAGES REQUIRED BY CLASS ACTION FAIRNESS ACT
         (CAFA), 28 U.S.C.A. § 1332(d)(2) AND (d)(2)(A) DEPRIVES THE COURT OF
         SUBJECT MATTER JURISDICTION.

          Under Rule 8(a)(2), a pleading that states a claim for relief must contain a “short and

   plain statement of claim showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

          While Plaintiff claims that it his “Upon information and belief, Defendant caused other

   text messages to be sent to individuals residing within this judicial district”, (DE 1., ¶ 35); that

   the “aggregated among a proposed class numbering in the thousands, or more, exceeds the

   $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act

   (“CAFA”)”; “Plaintiff alleges a national class, which will result in at least one Class member

   belonging to a different state than Defendant.” (DE 1., ¶ 7); and “Upon information and belief,

   Defendant has sent at least 1,000 thousand illegal text messages over the last four years

   preceding this lawsuit.” (DE 1., ¶ 32).




                                                                                            20 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 21 of 25
   0:19-cv-60409-MGC

          Plaintiff does not allege how it came by this belief, or who or what informed it; or how

   his class action can come within the jurisdictional dollar amount; or which class member resides

   in a different from AWD state. These allegations appear to be nothing more than rank

   speculation on the part of Plaintiff, and certainly do not offer sufficient facts from which the

   Court could plausibly conclude it to be true. For example, the First Amended Complaint fails to
                                                 15
   say how many such text messages were sent          , to what locations or numbers or to whom they

   were addressed. Plaintiff fails to identify any text messages, received by any other person, other

   than the one the Plaintiff received.

          Pursuant to Twombly, “labels and conclusions, and a formulaic recitation of the elements

   of a cause of action will not do.” 550 U.S. at 557. This Court need not accept legal conclusions

   as true. Iqbal, 556 U.S. at 678. Thus, Plaintiff’s formulaic allegations that ADW violated the

   TCPA and that this case is appropriate for class treatment are merely conclusory and

   unsupported by any allegations of specific fact. Therefore, the First Amended Complaint must be

   dismissed.

          In Daisy, Inc. v. Pollo Operations, Inc., No. 2:14-cv-564-FtM- 38CM, 2015 WL 1418607

   (M.D. Fla. March 27, 2015), the plaintiff brought a claim alleging a violation of the TCPA. See

   Id. at *1. The Daisy complaint alleged only three separate faxes and, like this case, asserted a

   putative class action claim. See Id. at *5. Defendant Pollo Operations, Inc. (“Pollo”) argued that

   the complaint failed to comply with Federal Rule of Civil Procedure 8 because it merely recited


   15
     “Defendant embarked on an illegal marketing campaign by sending marketing text messages to
   hundreds, if not thousands, of consumers at a time and provided various types of offers, savings
   and promotions pertaining to dental services”, (DE 1., ¶ 32), (emphasis added), is nothing more
   than a mere conjecture entirely devoid of even basic facts from which the Court could plausibly
   conclude it to be true.

                                                                                         21 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 22 of 25
   0:19-cv-60409-MGC

   the elements of a class action under Rule 23 and was devoid of any factual basis that would

   support an inference of years of unauthorized faxes sent to the putative class members. See Id.

   The following allegations at issue in Daisy are very similar to allegations that Plaintiff makes

   here in support of his class action claim:

                   Plaintiff is informed and believes, and upon such information
                   and belief avers, that the number of persons and entities of the
                   Plaintiff Class is numerous and joinder of all members is
                   impracticable. Plaintiff is informed and believes, and upon
                   such information and belief avers, that the number of class
                   members is at least forty.

   See Daisy, 2015 WL 1418607, at *5.

   The Court, in ruling on the defendant’s motion to dismiss the class action claim in Daisy,

   observed that “[a]lthough the pleading standard announced in Fed. R. Civ. P. 8 does not require

   ‘detailed factual allegations,’ it does demand more than an unadorned, ‘the-defendant-

   unlawfully-harmed-me accusation.’” See Id. (quoting Sinaltrainal, 578 F.3d at 1268; Iqbal, 556

   U.S. at 678 (2009)). Furthermore, unwarranted deductions of fact in a complaint are not admitted

   as true for the purpose of testing the sufficiency of the allegations. See Id. (quoting Sinaltrainal,

   578 F. 3d at 1268); Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th

   Cir. 2005).

          As a result, the Court granted Motion to Dismiss Class Action Complaint in Daisy

   finding that the plaintiff did not plead a sufficient factual basis to support a plausible Rule 23

   class action claim at that point in the proceedings. See Id. at *6. Instead, the plaintiff merely

   alleged a formulaic recitation of the elements of a class action without providing sufficient facts

   to support its claims. See Id. (quoting Twombly, 550 U.S. at 561-63 for the proposition that a

   complaint must be more than a formulaic recitation of the elements of a cause of action).


                                                                                            22 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 23 of 25
   0:19-cv-60409-MGC

   Plaintiff’s First Amended Complaint is devoid of any information that would support an

   inference of years of unauthorized texts sent by ADW. Plaintiff’s allegations with respect to the

   class are nearly identical as those in the Daisy action. Those allegations were insufficient there,

   and they are insufficient here.

          The Plaintiff has failed to make sufficient factual allegations of diversity and the amount

   of damages required by Class Action Fairness Act (CAFA), 28 U.S.C.A. § 1332(d)(2) and

   (d)(2)(A) to invoke the Court’s subject matter jurisdiction. “The policy of the Judicial Code, 28

   U.S.C.A. § 1331 et seq., concerning jurisdiction by diversity of citizenship calls for strict

   construction of the statute and if the plaintiff's allegations of jurisdiction are challenged, the

   plaintiff must support them by competent proof or suffer his action to be dismissed for lack of

   jurisdiction.” Cont'l Min. & Mill. Co. v. Migliaccio, 16 F.R.D. 217, 219 (D. Utah 1954), quoting

   Thomson v. Gaskill, 315 U.S. 442, 446 (1942). “The problem of jurisdiction is presented in

   every case and it is universally recognized that there is a continuing duty upon the Court to be

   ever watchful and to ascertain the existence of the requisite amount or value in controversy upon

   its own motion or that of anyone interested. […] Lack of jurisdiction cannot be waived by the

   parties and the issue should not be side-stepped by the Court; it has the authority and duty when

   any question arises to make inquiry and to determine whether the case is within its general

   jurisdiction.” Cont'l Min. & Mill. Co. at 219.

          Given the above, it is, therefore, appropriate to dismiss Plaintiff’s class allegations.




                                                                                             23 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 24 of 25
   0:19-cv-60409-MGC


      6. ¶¶ 11 to 31 OF PLAINTIFF’S FIRST AMENDED COMPLAINT SHOULD BE
         STRICKEN AS THEY CONSTITUTE A LEGAL ARGUMENT AND NOT A
         COMPLAINT WITHIN THE MEANING ON FEDERAL RULE OF CIVIL
         PROCEDURE 8.

          Under Rule 8(a)(2), a pleading that states a claim for relief must contain a “short and

   plain statement of claim showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). 8. ¶¶

   11 to 31 of Plaintiff’s First Amended Complaint are not a short and plane statement of claim

   showing entitlement to relief but a legal argument solely consisting of various case law citations,

   excerpts from an FCC order and Plaintiff’s interpretation of those. ADW in unable to admit or

   deny these arguments as its interpretation of this legal authority may fundamentally differ from

   that of Plaintiff’s. In order to prepare responsive pleading to ¶¶ 11 to 31 of Plaintiff’s First

   Amended Complaint, ADW will have to respond as if it was responding to a motion or a legal

   brief, which is not permitted since Rule 8 mandates a statement in “short and plain terms [of]

   defenses to each claim” and “[admission or denial of ] allegations asserted. . .by an opposing

   party.” Fed. R. Civ. P. 8(b)(1)(A) and (B). See McHenry v. Renne, 84 F.3d 1172, 1177–80 (9th

   Cir.1996) (upholding a Rule 8(a) dismissal of a complaint that was “argumentative, prolix,

   replete with redundancy, and largely irrelevant”).

          Given the above, it is, therefore, appropriate to dismiss ¶¶ 11 to 31 of Plaintiff’s First

   Amended Complaint.


                                            CONCLUSION

          For the above reasons, the Court lacks subject matter jurisdiction over this action and the

   Plaintiff’s First Amended Complaint fails to state a claim for violation of the TCPA. The

   Plaintiff’s action, therefore, should be dismissed.



                                                                                          24 | P a g e
Case 0:19-cv-60409-MGC Document 7 Entered on FLSD Docket 03/07/2019 Page 25 of 25
   0:19-cv-60409-MGC

          WHEREFORE, Defendant ADW respectfully requests that this honorable Court dismiss

   Plaintiff's First Amended Complaint and grant such other relief as is just and appropriate.




                                   CERTIFICATE OF SERVICE

          I CERTIFY that on March 7, 2019, the foregoing was filed electronically through the

   Court’s ECF filing system which will send a copy to counsel of record for the parties.


                                                        THE LAW OFFICES OF BRUCE
                                                        PROBER, P.A.
                                                        Attorney for Defendant ADVANCED
                                                        DENTAL WELLNESS CENTER, P.A.
                                                        330 N. Andrews Ave, Suite 450
                                                        Ft. Lauderdale, FL 33301
                                                        Telephone:     (954) 816-1260
                                                        Facsimile:     (954) 333-1505
                                                        Email: bprober@proberlaw.com
                                                        By: /S/ Bruce Prober
                                                               Bruce Prober, Esq.




                                                                                            25 | P a g e
